Case \

nA & Ww NN

Co won DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

17-cv-01155-AB-PLA Document 40 Filed 02/17/21 Page1ofi1 Page ID #:252

JS6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION
IN RE ENDOLOGIX, INC., CASE NO. 8:17-cv-01155-AB (PLAx)
SHAREHOLDER DERIVATIVE
LITIGATION [PROPOSED| ORDER GRANTING
TIPULATION TO DISMISS

WITHOUT PREJUDICE
This Document Relates to:
ALL ACTIONS Judge: Hon. André Birotte Jr.

C tron 7B

 

 

THE COURT, having read and considered the Stipulation to Dismiss, and
good cause appearing therefor, IT IS HEREBY ORDERED that:

1. The above-captioned action is dismissed without prejudice;

2. Each party shall bear his, her or its own fees, costs, and expenses; and

3. The Clerk shall close the file and terminate any pending matters.

Dated: February 17, 2021 (yo i a

Honorable Andre Birotte Jr.
United States District Judge

 

 

 

 

 
